In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-3177
HARJIT SINGH,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                          No. A78 366 815
                        ____________
      ARGUED APRIL 6, 2007—DECIDED MAY 23, 2007
                     ____________


 Before POSNER, FLAUM, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Harjit Singh, a native and citi-
zen of India, snuck into the United States from Mexico
after traveling from Guatemala, where he had been living
for eight months. Singh says he arrived here in 1999. The
government says he entered at “an unknown place and
at an unknown time.” In 2000, Singh filed an application
for asylum, withholding of removal, and relief under
Article 3 of the United Nations Convention Against
Torture (CAT). He also asked for the right to depart
voluntarily should these be denied.
 Singh alleges that he is a member of an organization
known as the All India Sikh Student Federation (AISSF)
2                                               No. 06-3177

and that he is an adherent of Sikhism and a firm believer
in the right of Sikhs to form their own country (generally
referred to as Khalistan). As a result, he says, he faces
persecution or torture on the basis of his political opinion
and membership in a social group if he is returned to
India. An immigration judge (IJ) concluded, on the basis
of Singh’s application, that he was ineligible for relief
from removal as a danger to the security of the United
States under 8 U.S.C. § 1158(b)(2)(A)(iv). On appeal,
however, the Board of Immigration Appeals (BIA) re-
manded for further analysis. After taking additional
evidence, including Singh’s oral testimony, a new IJ denied
his application and refused to grant voluntary departure
after concluding that Singh’s story was not credible and
that in any event he had failed to show that he met the
one-year deadline for asylum applications prescribed by
8 U.S.C. § 1158(a)(2)(B). The BIA adopted and affirmed
that decision, and Singh now petitions for our review.
Because we do not have jurisdiction to review questions
about the one-year asylum deadline, see id. § 1158(a)(3), or
refusals to grant voluntary departure, see id. § 1229c(f), we
consider only the denials of withholding of removal and
CAT relief.
  According to Singh’s asylum application, he was born
in India’s Punjab region in 1971. Punjab forms part of
India’s northwestern border with Pakistan (and that
country’s own Punjab state), and the majority of its
residents practice the Sikh religion. This group includes
his parents, who raised him in the faith. Singh explained
the nature of his fear of persecution or torture in a sworn
written statement appended to his application:
      That I have a fear of returning to India, and fear of
    persecution, for the following reasons:
      That I have participated in the politics of Sikhs since
    age 10, I first became student member in All India
No. 06-3177                                                3

    Sikh Student Federation. It is the teachings of the All
    India Sikh Student Federation to participate in the
    cause and enlighten other fellow students to raise
    voice for the separate Sikh State, namely Khalistan.
      I also participated and became Member of Akali Dal
    (Mann), the function of Akali Dal was to voice the
    cause of Separate Sikh State and bear arms and be
    ready to go to war with Indian Army. In 199 [sic] Akali
    Dal became two parties one party was headed by Akali
    Dal (Badal) and one party headed by Akali Dal
    (Mann). Akali Dal (Mann) was defeated by Akali Dal
    (Badal) in elections. I then decided to join Khalistan
    Commando Force (KCF). I was trained to protect the
    young Sikh males by spying in the activities of Punjab
    Police and Indian Army in our area, who were always
    on the look out for terrorist groups supporting the
    cause of Khalistan, young Sikh males of the most
    families are often suspected of terrorist activities.
  Relying on a 1997 State Department report that vaguely
described certain Sikh terrorist activities in northern
India, the first IJ found that Singh’s membership in the
AISSF, Akali Dal (Mann), and KCF groups made him a
danger to the security of the United States. But the
report did not specifically mention these groups, and on
appeal the BIA concluded that the record failed to support
the IJ’s decision. The Board remanded the case with
directions requesting a more specific determination
regarding Singh’s eligibility for relief and noted that in
any event the danger to security bar did not preclude
possible CAT relief.
  When the new IJ took over the case, Singh gave oral
testimony and submitted several official reports about
conditions in India, though he presented no corroborating
witnesses nor submitted any biographical documentation
(such as a birth certificate) to verify his identity. Remark-
4                                               No. 06-3177

ably, Singh used his oral testimony to contradict signifi-
cant portions of the sworn written statement he included
with his asylum application. In particular, he denied ever
saying that he was a member of the Akali Dal (Mann)
or Khalistan Commando Force, a claim that greatly
troubled the IJ:
      [IJ:] That something that led to the initial denial of
    his case by [IJ] Smith now all of a sudden he is going
    to deny any association with, that organization. It
    seems very untimely and highly suspect.
Seeking an explanation, the IJ turned to Singh:
       [IJ:] Sir, I need to remind you if I determine that
    any part of your application is based on false informa-
    tion. I will not only deny your application, but you will
    be permanently ineligible for any benefits under the
    immigration laws of the U.S. Now, you swore about
    this, you were sworn to this application by [IJ] Smith
    and now all of a sudden you’re trying to tell me that
    a very significant part of your application was a
    mistake or is not true. This is after you submitted
    this in 2000, four years later you’re just now realizing
    it’s a mistake? Do you have anything to say about
    that?
     [Singh:] I had soon I was baptized by holy waters by
    my religion.
      [IJ:] I don’t understand your response.
      [Singh:] It’s not wrong there is a reason that I do
    that holy water. I was not terrorist.
     [IJ:] Are you a member of the Commando Force, the
    Khalistan Commando Force?
      [Singh:] No.
      [IJ:] Well, it’s in here, sir. In very detailed informa-
    tion in your sworn statement and my question to you
No. 06-3177                                               5

    is four years later all of a sudden now you’re telling
    me it’s a big mistake.
      [Singh:] All I was saying that I was a member of All
    India Sikh Federation, but I do not have affiliation
    with that group.
   In her own effort to explain the change, Singh’s counsel
noted that no oral testimony was taken prior to the
first IJ’s decision and that she was unfamiliar with the
Punjabi language and the precise circumstances under
which Singh gave the affidavit. She did not mention, as
was clarified later, that she helped Singh file the initial
asylum application.
  The rest of Singh’s testimony alleged the following: He
became politically involved with the Sikh cause not at
age 10, as contended in his sworn statement, but in 1996
when he was in his midtwenties. He believes in the
need for a separate Sikh state but insists he has only
advocated for that cause peacefully; he nevertheless feels
that the Indian government will target him for these
activities. He denies ever spying on Punjab police or Indian
army personnel. On two separate occasions during his
activities for AISSF he was arrested by Indian police
while helping to set up chairs at group rallies. During his
brief detainment in each case, Singh was labeled a terror-
ist and taunted and beaten by officers, and only his fa-
ther’s bribery secured his release. After the second arrest
he went into hiding for nine months, staying with relatives
in different parts of Punjab. In November 1998, he says
he boarded a plane for Guatemala where an agent hired
by his father stripped him of his travel and identity
documents.
  Singh also discussed his failure to adhere to the “Five
Ks,”—Kesh (uncut hair), Kanga (a wooden comb), Kara
(a steel arm bracelet), Kachhera (cotton underwear
designed to reflect modesty and moral integrity), and
6                                              No. 06-3177

Kirpan (a strapped sword of 10 to 12 inches in length worn
around the waistline for self defense)—the five articles of
faith that Sikh believers are commanded to wear at all
times. Singh wore only the bracelet at his hearing; he
wore western dress with his hair trimmed and face
shaven. He explained that he ceased to abide by the
Five Ks upon arrival in the United States but that he
intended to soon observe them again. He also confirmed
that he does not attend a Sikh temple in the United
States.
  The unexplained discrepancies between Singh’s testi-
mony and his earlier written statement, his failure to
observe the Five Ks and attend a Sikh temple, and his
failure to produce any biographical documentation (includ-
ing fingerprints) despite four years of ongoing immigra-
tion proceedings were all cited by the IJ as reasons for
denying relief based on a lack of credibility.
  The BIA briefly reiterated these grounds in adopting
the decision on appeal, but because the BIA’s opinion
merely supplements the IJ’s decision in this case, we
review the IJ’s reasoning. Niam v. Ashcroft, 354 F.3d 652,
655-56 (7th Cir. 2004). Regardless, credibility findings
are entitled to highly deferential review; we look only
for specific, cogent reasons that bear a legitimate nexus to
the finding and only overturn it under extraordinary
circumstances. Apouviepseakoda v. Gonzales, 475 F.3d
881, 889-90 (7th Cir. 2007).
  Singh argues simply that the IJ failed to provide solid
reasons for the adverse credibility finding. Among his
more specific claims, Singh insists the IJ should have
credited his explanation that he wanted to fit in once
in the United States as a justification for failing to ad-
here to the Five Ks, and he contends (probably correctly)
that the absence of fingerprints is the government’s fault.
No. 06-3177                                                 7

  Singh implicates some interesting general issues, such
as whether and when testimony without corroboration is
sufficient, or whether one’s failure to observe religious
orthodoxy says anything about the genuineness of a
political opinion that tends to be religion-affiliated. But he
has completely overlooked the crucial credibility factor:
without any real explanation for the change, Singh told
one story when filing his asylum application and another
at his hearing four years later. Because the discrepancies
went to the heart of Singh’s claims for relief, nothing
more was required to support an adverse credibility
finding.
  The minute it became clear that Singh was directly
contradicting his earlier sworn statement, it was appro-
priate for the IJ to doubt his credibility and decline to
accept his testimony at face value. It fell to Singh to
explain the discrepancy, and he offered little other than
confusing oral testimony and vague theories about a
malicious or careless translation in a situation where
hard evidence was needed. Affidavits cannot be set aside
the moment the oath-taker alleges that he did not under-
stand or was not paying attention.
  Finally, we note that Singh is concerned about any
finding that he is a member of KCF quite apart from its
impact on his applications for withholding or CAT relief.
Because the first IJ concluded that Singh’s Sikh affilia-
tion made him a danger to the United States, he is afraid
that he will be considered a member of a terrorist organi-
zation, which would make him generally inadmissible to
the United States, see 8 U.S.C. § 1182(a)(3)(B)—no small
matter in light of his marriage to an American citizen.
  Though his anxiety is understandable, it is misguided.
The BIA found that the record, which at the time of re-
view included little more than Singh’s sworn statement
that he was a member of the KCF, did not support the
8                                             No. 06-3177

conclusion that he was a danger to the security of the
United States. In other words, the BIA assumed Singh to
be a KCF member and still determined it was not a
security concern (a view supported by the absence of any
Sikh groups from the most recent State Department list
of foreign terrorist organizations. See U.S. Department
of State, Fact Sheet: Foreign Terrorist Organizations, Oct.
11, 2005, available at http://www.state.gov/s/ct/rls/fs/
37191.htm). But even if membership in KCF matters, the
later finding that we uphold here—that Singh was not
credible in testifying about his allegiances—does not
require the conclusion that Singh is a member of the KCF.
The conclusion that one is not credible in the immigra-
tion context means only that substantial evidence in-
dicates that he cannot be believed. It tells us nothing
about what is actually true. That “the truth lies some-
where in the middle” is cliché does not diminish the
insight; there simply is no finding that Singh is a member
of KCF (a group that barely exists anymore, if at all),
much less one that he is a terrorist.
    The petition for review is DENIED.

A true Copy:
        Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—5-23-07